17-3799
    American Empire v. Colony Insurance
                             UNITED STATES COURT OF APPEALS 
                                 FOR THE SECOND CIRCUIT 
                                             
                                    SUMMARY ORDER 
      
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER  JANUARY  1,  2007,  IS 
PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 
32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.    WHEN  CITING  A  SUMMARY 
ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE 
NOTATION  ASUMMARY  ORDER@).    A  PARTY  CITING  TO  A  SUMMARY  ORDER 
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.   
      
           At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
     Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
     Square,  in  the  City  of  New  York,  on  the  4th  day  of  December,  two  thousand 
     eighteen. 
      
     PRESENT:   
                   DENNIS JACOBS, 
                   ROSEMARY S. POOLER, 
                   RICHARD C. WESLEY, 
                          Circuit Judges.   
     _____________________________________ 
     AMERICAN EMPIRE SURPLUS LINES 
     INSURANCE COMPANY, 
      
           Plaintiff–Appellant, 
      
           ‐v.‐                                                          17‐3799 
                                                                      
     COLONY INSURANCE COMPANY,   
      
           Defendant‐Appellee. 
     __________________________________ 
     FOR PLAINTIFF‐APPELLANT:              Monte E. Sokol, L’Abbate, Balkan, Colavita 
                                           & Contini, L.L.P., Garden City, NY.     
      
     FOR DEFENDANT–APPELLEE:                Ignatius John Melito (with Michael F. 
                                            Panayotou on the brief), Melito & Adolfsen, 
                                            P.C., New York, NY.       
                                                                 
 1           Appeal from a judgment of the United States District Court for the 
 2   Southern District of New York (Forrest, J.). 
 3            
 4           UPON  DUE  CONSIDERATION,  IT  IS  HEREBY  ORDERED, 
 5   ADJUDGED,  AND  DECREED  that  the  judgment  of  the  district  court  is 
 6   AFFIRMED.   
 7            
 8           Two insurers dispute coverage for defense costs incurred by the New York 
 9   City Housing Authority (“NYCHA”) in three personal injury suits brought 
10   against it by employees of its contractor, Technico Construction Services.   
11   Summary judgment was granted by the Southern District of New York (Forrest, 
12   J.) in favor of Colony Insurance Company, which insured NYCHA, and against 
13   American Empire Surplus Lines Insurance Company, which issued a policy to 
14   Technico (as contractor) that covered NYCHA (as owner of the property).    The 
15   district court held that Colony’s policy excluded coverage for these types of 
16   personal injury suits.    We assume the parties’ familiarity with the underlying 
17   facts, the procedural history, and the issues presented for review.     

18            In 2014, NYCHA hired a contractor, Technico, to remodel several of its 
19   buildings in Manhattan.    In connection with this project, NYCHA received 
20   insurance coverage from Colony, and Technico received coverage from 
21   American Empire.    Three Technico employees were injured on the project and 
22   sued NYCHA.    American Empire assumed the legal costs for these lawsuits 
23   under the policy it issued to Technico but then filed the present suit to obtain 
24   contribution from Colony, on the theory that Colony is the primary insurer for 
25   these lawsuits.   

26         Colony argues that these personal injury lawsuits are excluded from its 
27   policy with NYCHA.     

      
                                              2 
 1         Colony’s policy covers NYCHA for “‘bodily injury’” that is “caused by an 
 2   ‘occurrence’ and arises out of: (a) Operations performed for you by the 
 3   ‘contractor.’”    App’x 80.    The word “contractor”‐‐in quotes‐‐is defined as 
 4   Technico.    An exclusion in the policy provides that there is no coverage for: 
 5   “‘[b]odily injury’” “sustained by any contractor, subcontractor or independent 
 6   contractor or any of their ‘employees,’ ‘temporary workers,’ or ‘volunteer 
 7   workers.’”    App’x 99.   

 8         Colony argues that these tort lawsuits are excluded from coverage because 
 9   they were brought by employees of Technico, a contractor, and the exception 
10   plainly excludes coverage for bodily injury sustained by an employee of “any 
11   contractor”.    Id.    In response, American Empire argues that the term “any 
12   contractor” does not include the term “contractor” (in quotes), which is defined 
13   as Technico.    American Empire further argues that the purpose of an Owners 
14   and Contractors Protective policy (such as was issued by Colony) is to cover 
15   bodily injury to employees of the designated contractor‐‐here, Technico.     

16           The interpretation of this exclusion is the only question before us.    “[T]he 
17   initial interpretation of a contract is a matter of law for the court to decide.” 
18   Morgan Stanley Grp. Inc. v. New England Ins. Co., 225 F.3d 270, 275 (2d Cir. 
19   2000) (internal quotation marks omitted).    “Under New York law, an insurance 
20   contract is interpreted to give effect to the intent of the parties as expressed in the 
21   clear language of the contract.”    Id. (internal quotation marks omitted).   

22         As the district court concluded, the exclusion provides, in straightforward 
23   and unambiguous wording, that the policy does not provide coverage for bodily 
24   injury sustained by employees of “any contractor.”    App’x 99.    “Any 
25   contractor” must be read to have its plain meaning.    The plain meaning of “any 
26   contractor” includes Technico, because Technico is defined in the policy as a 
27   “contractor” (in quotes).    Technico does not lose its status as a contractor simply 
28   because it is also the defined “contractor” (in quotes).    The presence of the word 
29   “any” before contractor supports the breadth of the exclusion.    Because these 
30   lawsuits were filed by employees of a contractor, Technico, they are excluded 
31   under the plain terms of the policy. 


                                                3
 1         Further, American Empire’s argument‐‐that “any contractor” does not 
 2   include the defined “‘contractor’”‐‐is refuted by another contract provision.   
 3   The “Other Insurance” clause provides: “[W]e will not seek contribution from 
 4   any other insurance available to you [NYCHA] unless the other insurance is 
 5   provided by a contractor other than the designated ‘contractor’ . . .”    App’x 86 
 6   (emphasis added).    The explicit exclusion of the designated “‘contractor’” 
 7   (Technico) in this provision reinforces the conclusion that the phrase “any 
 8   contractor” (in the exclusion) includes the designated “‘contractor’”.    If the 
 9   parties wanted to exclude Technico from the policy exclusion, they would have 
10   done so explicitly, as they did elsewhere in the contract.       

11          We have considered the appellant’s remaining arguments and find them to 
12   be without merit.    For the foregoing reasons, we AFFIRM the judgment of the 
13   district court. 

14                             FOR THE COURT:   
15                             Catherine O’Hagan Wolfe, Clerk of Court 




                                              4